Case 1:20-cv-01612-JRS-DML Document 23 Filed 07/31/20 Page 1 of 2 PageID #: 267




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF INDIANA
                                        Indianapolis Division

  SHAWN and JENNIFER ESTEP,                         )
       Plaintiffs,                                  )
                                                    )
           v.                                       ) Case No. 1:20-cv-1612-JRS-DML
                                                    )
  SHELLPOINT MORTGAGE SERVICING,                    )
  ONEWEST BANK, FSB., MILL CITY                     )
  MORTGAGE LOAN TRUST 2019-1,                       )
  WILMINGTON SAVINGS FUND SOC., FSB,                )
  as Trustee, EQUIFAX INFORMATION                   )
  SERVICES, LLC. and TRANS UNION, LLC.              )
                Defendants.                         )

                                  NOTICE OF DISMISSAL

        Plaintiffs, Shawn and Jennifer Estep, by and through undersigned counsel, pursuant to

 Federal Rule of Civil Procedure 41(a)(1)(A)(i), hereby dismisses Defendant, One West Bank, FSB,

 only, without prejudice.

        Date: July 31, 2020

                                             Respectfully submitted,

                                             /s/ Travis W. Cohron
                                             Travis W. Cohron, No. 29562-30
                                             Quentin J. Collins, No. 35870-29
                                             CLARK, QUINN, MOSES, SCOTT & GRAHN, LLP
                                             320 N. Meridian Street, Suite 1100
                                             Indianapolis, IN 46204
                                             Telephone: (317) 637-1321
                                             Fax: (317) 687-2344
                                             tcohron@clarkquinnlaw.com
                                             qcollins@clarkquinnlaw.com
                                             Attorneys for Plaintiff
Case 1:20-cv-01612-JRS-DML Document 23 Filed 07/31/20 Page 2 of 2 PageID #: 268




                                    CERTIFICATE OF SERVICE

          I hereby certify that on July 31, 2020, a copy of the foregoing was filed electronically.
  Notice of this filing will be made on all ECF-registered counsel by operation of the Court’s
  electronic filing system. Parties may access this filing through the Court’s system.

 J. Robert Weyreter
 SCHUCKIT & ASSOCIATES, P.C.
 jweyreter@schuckitlaw.com
 Attorney for Trans Union, LLC

 Jacob V. Bradley
 Quarles & Brady LLP
 jacob.bradley@quarles.com
 Attorney for Defendant CIT Bank, N.A., f/k/a
 OneWest Bank, N.A., f/k/a OneWest Bank, FSB



                                                  /s/ Travis W. Cohron
                                                  Travis W. Cohron, No. 29562-30
                                                  Quentin J. Collins, No. 35870-29




  CLARK, QUINN, MOSES, SCOTT & GRAHN, LLP
  320 N. Meridian Street, Suite 1100
  Indianapolis, IN 46204
